DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 10/26/2022 has been entered. In the amendment, Applicant amended claims 85-86, 89, 91-94, 96, 98-99 and 102. Currently claims 85-104 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 89 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites “the diffractive grating” in ll.1-2. However, its parent claims 87 presents “a plurality of diffractive gratings”. It is unclear which one of the plurality of diffractive gratings is referred to by “the diffractive grating”.

Claims 91-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the claim element “a plurality of sequential rows of light” in claim 91 is structurally related to the “first leg” and “second leg” in claim 85. Without the essential relationships, there are unlimited embodiments (disclosed and not disclosed by Applicant) possibly reading on the invention in claim 91, deeming the patent scope indefinite.
Claims 92-94 are rejected because they depend on claim 91.

Allowable Subject Matter
Claims 85-88, 90 and 95-104 are allowed.
Claim 85 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein the pattern comprises: a first leg; and a second leg, wherein the first leg extends vertically in a first direction and the second leg extends vertically in a second direction, wherein the first direction crosses the second direction, and wherein the first and second legs are formed by light of different wavelengths” (emphasis added). In the exemplary closest prior art, Aleem does not teach the differentiating limitation(s) individually or in combination. Sarkar and Cheng do not cure the deficiency. In newly identified reference US PGPUB 2019/0018485 related to the instant application, it is disclosed in para. [0077] that an illumination pattern could be any other shape/pattern. However, nowhere in the reference discloses that first and second legs of the illumination pattern are formed by light of different wavelengths. It is rendered not obvious to further modify the technique of Aleem to achieve the differentiating limitation.
Claims 86-88, 90 and 95 are allowed because they depend on claim 85.
Claim 96 is allowed for substantially the same rationale as applied to claim 85.
Claim 97-101 are allowed because they depend on claim 96.
Claim 102 is allowed for substantially the same rationale as applied to claim 85.
Claim 103-104 are allowed because they depend on claim 102.

Claims 85-88, 90 and 95-104 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Drawing objection set forth in previous Office action is withdrawn.
New indefiniteness issues in claims 89 and 91-94 are identified in this Office action (see above for details). Rejections to claims 89 and 91-94 under 35 USC 112(b) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693